DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 October 2020 is being considered by the examiner. 

Claim Interpretation
Claim 1’s “steering the tractor to direct the implement along a selected path previously traversed by another implement within the field” is being interpreted by the examiner as the tractor and implement being directly and mechanically connected as supported by Figures 1 and 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flanagan et al. (US Publication Number 2007/0032950 A1) in view of Landphair (US Publication Number 2010/0017073 A1) and in further view of Jones et al. (US Publication Number 2014/0324291 A1). 
Regarding claim 1, O’Flanagan teaches a method of working a field, the method comprising: receiving a plurality of signals from satellites at a global positioning system (GPS) receiver carried by a tractor (O'Flanagan: Para. 47, Claim 1; a GPS receiver and a GPS antenna, and wherein the GPS system provides correlation measurements associated with signals received from a plurality of GPS satellites); determining a location within a field of the GPS receiver based on the signals from the satellites (O'Flanagan: Para. Claim 1; determining an accurate position of an accelerating object traveling along an intended path programmed into an external guidance device, wherein the GPS system is mounted on the object and includes a GPS receiver and a GPS antenna, and wherein the GPS system provides correlation measurements associated with signals received from a plurality of GPS satellites).
O’Flanagan doesn’t explicitly teach determining an orientation with respect to the tractor of an implement towed by the tractor, the implement comprising a toolbar and a hitch, the hitch coupled to a drawbar of the tractor.
However Landphair, in the same field of endeavor, teaches determining an orientation with respect to the tractor of an implement towed by the tractor (Landphair: Para. 21; calculate, look up or infer the position of each row unit as air seeder moves through a field), the implement comprising a toolbar and a hitch, the hitch coupled to a drawbar of the tractor (Landphair: Para. 13; air seeder generally includes a drawbar attached to a base unit, such as an agricultural tractor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) into O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate the position of each row unit of the implement as the air seeder moves through the field (Landphair: Para. 13, 21).
In the following limitation, O’Flanagan teaches determining, based at least in part on the location of the GPS receiver and the orientation of the implement, a location within the field of at least one point on the implement in addition to a location of the hitch (O'Flanagan: Para. 2, 47; control point of the vehicle is defined as a point on the ground directly vertically beneath the GPS antenna; for a tractor or other agricultural vehicle pulling an agricultural implement such as a sprayer, the control point may be located beneath the hitch point).
O’Flanagan and Landphair don’t explicitly teach steering the tractor to direct the implement along a selected path previously traversed by another implement within the field.
However Jones, in the same field of endeavor, teaches steering the tractor to direct the implement along a selected path previously traversed by another implement within the field (Jones: Para. 146, 149-150; tracking primary and secondary rover vehicles which can comprise, for example, a combine and an offloading truck; secondary rover thus receives both differential corrections; a multi-position tail as described above and against which the secondary rover can guide).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 2, O’Flanagan doesn’t explicitly teach determining, based at least in part on the location of the GPS receiver, a location within the field of a point at which the hitch pivots with respect to the drawbar.
However Landphair, in the same field of endeavor, teaches determining, based at least in part on the location of the GPS receiver, a location within the field of a point at which the hitch pivots with respect to the drawbar (Landphair: Para. 21; based upon the position of the GPS on the base unit or air seeder, as well as the specific geometry of the base unit and air seeder, it is possible to calculate, look up or infer the position of each row unit as air seeder moves through a field).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) into O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate the position of each row unit of the implement as the air seeder moves through the field (Landphair: Para. 13, 21).
Regarding claim 5, O’Flanagan and Landphair don’t explicitly teach wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises measuring a distance from a point on the tractor to a point on the implement.
However Jones, in the same field of endeavor, teaches wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises measuring a distance from a point on the tractor to a point on the implement (Jones: Para. 29, 69, 191, 193-194; tractor mounts a camera; implement includes multiple optical sensors or targets mounted thereon; optical guide path observations via an onboard camera).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 6, O’Flanagan and Landphair don’t explicitly teach wherein measuring a distance from a point on the tractor to a point on the implement comprises measuring a plurality of distances from a point on the tractor to a plurality of points on the implement.
However Jones, in the same field of endeavor, teaches wherein measuring a distance from a point on the tractor to a point on the implement comprises measuring a plurality of distances from a point on the tractor to a plurality of points on the implement (Jones: Para. 29, 69, 191, 193-194; tractor mounts a camera; implement includes multiple optical sensors or targets mounted thereon; optical guide path observations via an onboard camera).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 7, O’Flanagan doesn’t explicitly teach wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises measuring relative movement of the hitch with respect to the drawbar.
However Landphair, in the same field of endeavor, teaches wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises measuring relative movement of the hitch with respect to the drawbar (Landphair: Para. 21; based upon the position of the GPS on the base unit or air seeder, as well as the specific geometry of the base unit and air seeder, it is possible to calculate, look up or infer the position of each row unit as air seeder moves through a field).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) into O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate the position of each row unit of the implement as the air seeder moves through the field (Landphair: Para. 13, 21).
Regarding claim 8, O’Flanagan doesn’t explicitly teach wherein measuring relative movement of the hitch with respect to the drawbar comprises measuring rotary movement about three perpendicular axes.
 However Landphair, in the same field of endeavor, teaches wherein measuring relative movement of the hitch with respect to the drawbar comprises measuring rotary movement about three perpendicular axes (Landphair: Para. 13; air seeder generally includes a drawbar attached to a base unit, such as an agricultural tractor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) into O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate the position of each row unit of the implement as the air seeder moves through the field (Landphair: Para. 13, 21).
Regarding claim 9, O’Flanagan and Landphair don’t explicitly teach wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises capturing an image of a plurality of targets.
However Jones, in the same field of endeavor, teaches wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises capturing an image of a plurality of targets (Jones: Para. 69, 191; optical targets and cameras for determining tractor--implement attitude and orientation).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 10, O’Flanagan and Landphair don’t explicitly teach wherein capturing an image of a plurality of targets comprises capturing, with a camera mounted at a fixed point with respect to the tractor, an image of a plurality of targets on the implement.
However Jones, in the same field of endeavor, teaches wherein capturing an image of a plurality of targets comprises capturing, with a camera mounted at a fixed point with respect to the tractor, an image of a plurality of targets on the implement (Jones: Para. 29, 69, 191, 193-194; tractor mounts a camera; implement includes multiple optical sensors or targets mounted thereon; optical guide path observations via an onboard camera).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 11, O’Flanagan and Landphair don’t explicitly teach wherein capturing an image of a plurality of targets comprises capturing, with a camera mounted at a fixed point with respect to the implement, an image of a plurality of targets on the tractor.
However Jones, in the same field of endeavor, teaches wherein capturing an image of a plurality of targets comprises capturing, with a camera mounted at a fixed point with respect to the implement, an image of a plurality of targets on the tractor (Jones: Para. 29, 69, 191, 193-194; tractor mounts a camera; implement includes multiple optical sensors or targets mounted thereon; optical guide path observations via an onboard camera).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 13, O’Flanagan teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive a plurality of signals from satellites at a global positioning system (GPS) receiver carried by a tractor (O'Flanagan: Para. 47, Claim 1; a GPS receiver and a GPS antenna, and wherein the GPS system provides correlation measurements associated with signals received from a plurality of GPS satellites); determine a location within a field of the GPS receiver based on the signals from the satellites (O'Flanagan: Para. Claim 1; determining an accurate position of an accelerating object traveling along an intended path programmed into an external guidance device, wherein the GPS system is mounted on the object and includes a GPS receiver and a GPS antenna, and wherein the GPS system provides correlation measurements associated with signals received from a plurality of GPS satellites).
O’Flanagan doesn’t explicitly teach determine an orientation with respect to the tractor of an implement towed by the tractor, the implement comprising a toolbar and a hitch, the hitch coupled to a drawbar of the tractor.
However Landphair, in the same field of endeavor, teaches determine an orientation with respect to the tractor of an implement towed by the tractor, the implement comprising a toolbar and a hitch, the hitch coupled to a drawbar of the tractor (Landphair: Para. 21; based upon the position of the GPS on the base unit or air seeder, as well as the specific geometry of the base unit and air seeder, it is possible to calculate, look up or infer the position of each row unit as air seeder moves through a field).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) into O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate the position of each row unit of the implement as the air seeder moves through the field (Landphair: Para. 13, 21).
In the following limitation, O’Flanagan teaches determine, based at least in part on the location of the GPS receiver and the orientation of the implement, a location within the field of at least one point on the implement in addition to a location of the hitch (O'Flanagan: Para. 2, 47; control point of the vehicle is defined as a point on the ground directly vertically beneath the GPS antenna; for a tractor or other agricultural vehicle pulling an agricultural implement such as a sprayer, the control point may be located beneath the hitch point).
O’Flanagan and Landphair don’t explicitly teach steer the tractor to direct the implement along a selected path previously traversed by another implement within the field.
However Jones, in the same field of endeavor, teaches steer the tractor to direct the implement along a selected path previously traversed by another implement within the field (Jones: Para. 146, 149-150; tracking primary and secondary rover vehicles which can comprise, for example, a combine and an offloading truck; secondary rover thus receives both differential corrections; a multi-position tail as described above and against which the secondary rover can guide).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 15, O’Flanagan and Landphair don’t explicitly teach further comprising at least one target visible to the at least one camera.
However Jones, in the same field of endeavor, teaches further comprising at least one target visible to the at least one camera (Jones: Para. 69; using optical targets and cameras for determining tractor--implement attitude and orientation).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 16, O’Flanagan and Landphair don’t explicitly teach wherein the camera is fixed with respect to the tractor.
However Jones, in the same field of endeavor, teaches wherein the camera is fixed with respect to the tractor (Jones: Para. 191; tractor mounts a camera).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 17, O’Flanagan and Landphair don’t explicitly teach wherein the camera is fixed with respect to the implement.
However Jones, in the same field of endeavor, teaches wherein the camera is fixed with respect to the implement.
Jones includes vehicle and implement GNSS positioning and optical targets and cameras for determining the tractor-implement attitude and orientation (Jones: Para. 29, 69). The system calculates the relative orientations corresponding to the tractor and implement through the cameras and optical targets (Jones: Para. 69, 193). Jones includes a camera mounted to the tractor (Jones: Para. 191), but it would be an obvious variation to mount the camera on the implement and optical targets on the tractor.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).
Regarding claim 18, O’Flanagan teaches the system of claim 14, wherein the system comprises only one GPS receiver (O'Flanagan: Para. 47; GPS antenna is mounted on the tractor at a point providing a clear view of the global positioning satellites of the global positioning system).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flanagan et al. (US Publication Number 2007/0032950 A1) in view of Landphair (US Publication Number 2010/0017073 A1) in further view of Jones et al. (US Publication Number 2014/0324291 A1) and in further further view of Gunbatar (US Patent Number 10,661,830 B1). 
Regarding claim 3, O’Flanagan, Landphair and Jones don’t explicitly teach wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises measuring Euler angles with respect to the Earth of each of the tractor and the implement.
However Gunbatar, in the same field of endeavor, teaches wherein determining an orientation with respect to the tractor of an implement towed by the tractor comprises measuring Euler angles with respect to the Earth of each of the tractor and the implement (Gunbatar: Col. 8 Lines 17-24; IMU unit has an orientation with respect to the vehicle frame, defined by Euler angles of yaw, pitch, and roll; calculation of orientations angles).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Gunbatar’s Euler angle calculation of an agricultural vehicle (Gunbatar: Col. 8 Lines 17-24) into Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150), Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate accurate orientation angles (Gunbatar: Col. 8 Lines 17-24).
Regarding claim 4, O’Flanagan, Landphair and Jones don’t explicitly teach wherein measuring Euler angles with respect to the Earth of each of the tractor and the implement comprises measuring a yaw, pitch, and roll of each of the tractor and the implement.
However Gunbatar, in the same field of endeavor, teaches wherein measuring Euler angles with respect to the Earth of each of the tractor and the implement comprises measuring a yaw, pitch, and roll of each of the tractor and the implement (Gunbatar: Col. 8 Lines 17-24; IMU unit has an orientation with respect to the vehicle frame, defined by Euler angles of yaw, pitch, and roll; calculation of orientations angles).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Gunbatar’s Euler angle calculation of an agricultural vehicle (Gunbatar: Col. 8 Lines 17-24) into Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150), Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to calculate accurate orientation angles (Gunbatar: Col. 8 Lines 17-24).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flanagan et al. (US Publication Number 2007/0032950 A1) in view of Landphair (US Publication Number 2010/0017073 A1) in further view of Jones et al. (US Publication Number 2014/0324291 A1) and in further further view of Shoup (US Patent Number 6,352,125 B1). 
Regarding claim 12, O’Flanagan, Landphair and Jones don’t explicitly teach wherein the implement has a dimension different from a dimension of the another implement, the dimension selected from the group consisting of a longitudinal distance from the hitch to a row unit carried by the implement, a lateral distance from the hitch to a row unit carried by the implement, a longitudinal distance from the hitch to a centerline of an axle of the implement, a lateral distance from the hitch to a centerline of a wheel assembly of the implement, and a lateral spacing between adjacent row units of the implement.
However Shoup, in the same field of endeavor, teaches wherein the implement has a dimension different from a dimension of the another implement, the dimension selected from the group consisting of a longitudinal distance from the hitch to a row unit carried by the implement, a lateral distance from the hitch to a row unit carried by the implement, a longitudinal distance from the hitch to a centerline of an axle of the implement, a lateral distance from the hitch to a centerline of a wheel assembly of the implement, and a lateral spacing between adjacent row units of the implement (Shoup: Col. 4 Lines 43-63, Col 5 Lines 22-34; the hitch may be used in the Fall to fertilize and in the Spring to condition the land; different spacings for the tool bar and the implements thereon when the tractor is first mounted to mount and the associated mounts and thereafter indexed to be mounted).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Shoup’s spacing between rows of different implements (Shoup: Col. 4 Lines 43-63, Col. 5 Lines 22-34) into Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150), Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order for the wheels of the tractor and wagon to travel along the same paths for the fall fertilization and the spring conditioning trips (Shoup: Col. 4 Lines 43-63, Col. 5 Lines 22-34).


Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Landphair (US Publication Number 2010/0017073 A1) in view of O’Flanagan et al. (US Publication Number 2007/0032950 A1) and in further view of Jones et al. (US Publication Number 2014/0324291 A1). 
Regarding claim 14, Landphair teaches a system for determining a location of an implement, the system comprising: a tractor having a drawbar (Landphair: Para. 13; air seeder generally includes a drawbar attached to a base unit, such as an agricultural tractor); an implement comprising a toolbar and a hitch, the hitch coupled to the drawbar such that the implement is configured to rotate about a connection between the hitch and the drawbar when the implement is pulled by the tractor (Landphair: Para. 21; based upon the position of the GPS on the base unit or air seeder, as well as the specific geometry of the base unit and air seeder, it is possible to calculate, look up or infer the position of each row unit as air seeder moves through a field).
Landphair doesn’t explicitly teach a GPS receiver carried by the tractor or the implement.
However O’Flanagan, in the same field of endeavor, teaches a GPS receiver carried by the tractor or the implement (O'Flanagan: Para. 47; GPS antenna is mounted on the tractor at a point providing a clear view of the global positioning satellites of the global positioning system).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21) in order to determine an accurate position of an agricultural vehicle and implement (O’Flanagan: Para. 2, 47).
Landphair and O’Flanagan don’t explicitly teach at least one camera configured to detect a position of the implement relative to the tractor; and a monitor in signal connection with the GPS receiver and the at least one camera, the monitor configured to determine a location within a field of at least one point on the implement.
However Jones, in the same field of endeavor, teaches at least one camera configured to detect a position of the implement relative to the tractor (Jones: Para. 191; tractor mounts a camera); and a monitor in signal connection with the GPS receiver and the at least one camera, the monitor configured to determine a location within a field of at least one point on the implement (Jones: Para. 29, 69, 191, 193-194; tractor mounts a camera; implement includes multiple optical sensors or targets mounted thereon; optical guide path observations via an onboard camera).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Jones’s second vehicle following the path previously traveled by the first vehicle (Jones: Para. 149-150) into Landphair’s drawbar attached to the base unit through a hitch and the geometry calculation (Landphair: Para. 13, 21)  and O’Flanagan’s agricultural vehicle positioning system (O’Flanagan: Para. 2, 47) in order to control a multi-vehicle system of a combine and offloading truck operations of crop picking and harvesting (Jones: Para. 149).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jelinek et al. US Publication Number 2017/0116792 A1 teaches the calculation of tractor positioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663